DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A(ii) and B(i) in the reply filed on March 8, 2021 is acknowledged.

Claims 2-8, 12, 24-30 and 34 read on the non-elected species A(i), and are therefore withdrawn.

Claims 20, 22, 42 and 44 read on the non-elected species B(ii), and are therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In regard to claims 14-18 and 36-40, it is not clear whether or not Applicant intends to include the embodiments where all of either the warp or weft yarns, or both of the warp and weft yarns, are all tubular. The recitation of “at least some” prior to the recitation of both the weft yarns literally keeps the scope of the claim open to all of either the warp or weft yarns, or both of the warp and weft yarns, being tubular, but it is not clear that this is what Applicant intends to recite. For the purposes of examination, Examiner has interpreted the claim language as including the embodiments where all of either the warp or weft yarns, or both of the warp and weft yarns, are all tubular.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14, 16, 17, 19, 21, 23, 35, 36, 38, 39, 41 and 43 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baer (USPN 7,216,678).



In regard to claim 14, all of the warp yarns of the sleeve of Baer are tubular yarns, an embodiment that appears to read on claim 14 due to the recitation of “at least some said warp yarn is provided as said tubular yarn”. 

In regard to claim 16, all of the weft yarns of the sleeve of Baer are tubular yarns, an embodiment that appears to read on claim 14 due to the recitation of “at least some said weft yarn is provided as said tubular yarn”. 

In regard to claim 17, all of the weft yarns of the sleeve of Baer are tubular yarns, an embodiment that appears to read on claim 14 due to the recitation of “at least some said weft yarn is provided as said tubular yarn”. 



In regard to claim 21, the tubular wall of Baer has a uniform density along its length to the extent that the yarns are spaced evenly along the longitudinal and transverse directions. 

In regard to claim 23, Baer teach a method of constructing a textile sleeve for routing and protecting elongate members (see, for example, col. 1, lines 61-62), comprising: interlacing a plurality of yarns with one another to form an elongate, circumferentially continuous, tubular wall extending lengthwise along a longitudinal axis between opposite open ends, wherein at least some of the plurality of yarns include tubular yarn (see Fig. 1-3 and 11; the tubular nature of the warp and weft yarns is most clearly seen in Fig. 11: note the circular shape of the ends of the warp and weft yarns) (see, for example, col. 2, line 60-col. 3, line 3 “weaving”).

In regard to claim 35, Baer teach the process as discussed above in regard to claim 23. Baer teach that the plurality of yarns include warp yarn extend generally parallel to said longitudinal axis and the weft yarn extends generally transversely to said warp yarn, said warp yarn and said weft yarn being woven with one another (see Fig. 1-3 and 11).

In regard to claim 36, all of the warp yarns of the sleeve of Baer are tubular yarns, an embodiment that appears to read on claim 36 due to the recitation of “providing at least some of the warp yarn as tubular yarn”. 



In regard to claim 39, Baer teach the process as discussed above in regard to claim 23. All of the weft yarns of the sleeve of Baer are tubular yarns, an embodiment that appears to read on claim 39 due to the recitation of “weaving at least some of the weft yarn as tubular yarn”.

In regard to claim 41, Baer teaches the process as discussed above in regard to claims 23 and 35. The tubular wall of Baer has a uniform density along its length to the extent that the yarns are spaced evenly along the longitudinal and transverse directions.

In regard to claim 43, Baer teaches the process as discussed above in regard to claim 23. The tubular wall of Baer has a uniform density along its length to the extent that the yarns are spaced evenly along the longitudinal and transverse directions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (USPN 7,216,678) in view of Winterhoff et al. (USPN 4,952,437).
In regard to claims 9 and 10, Baer teaches the textile sleeve as discussed above in regard to claim 1.
Baer does not explicitly teach that any or all of the yarns are heat shrinkable yarns.
Winterhoff et al., however, disclose a textile sleeve for protecting and routing cables (see, for example, col. 4, lines 34-36) where the sleeve includes heat shrinkable fibers (col. 1, lines 23-38). Since Winterhoff et al. establish that it is known to use heat shrinkable fibers in textile sleeves used to protect and route cables, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used heat shrinkable fibers for at least some of the fibers of the textile sleeve (or all of the fibers, as claimed in claim 10) taught by Baer.

In regard to claims 31 and 32, Baer teaches the method of constructing a textile sleeve as discussed above in regard to claim 23.
Baer does not explicitly teach that any or all of the yarns are heat shrinkable yarns.
Winterhoff et al., however, disclose a textile sleeve for protecting and routing cables (see, for example, col. 4, lines 34-36) where the sleeve includes heat shrinkable fibers (col. 1, lines 23-.

Claims 11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (USPN 7,216,678)
In regard to claims 11 and 33, Baer teaches the textile sleeve as discussed above in regard to claim 1, and method of forming the sleeve, as discussed above in regard to claim 23. While Baer does not explicitly teach the diameter of the sleeve, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the diameter of the sleeve in order to accommodate the size and amount of cable or cables called for in the particular intended end use of the sleeve. Additionally, one of ordinary skill in the art would have recognized that the claimed range of 0.5 to 10 mm is a common range of diameters for a sleeve that is intended to cover a wire or cable or a bundle of wires or cables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782